Title: To George Washington from Major General Horatio Gates, 25 July 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          providence [R.I.] 25th July 1779
        
        Last Night the inclosed Letter, & paper of Intelligence, came to my Hands from the Council of The State of Massachusetts Bay; at their

Request I forward it immediately by Express to Your Excellency— The informant being an Enemy, ought to be believed with Caution, indeed there are circumstances which induce me to think His Intelligence is by no means to be dispised, in the Main, I am inclined to give it Credit.
        The inclosed Copy of a Letter from Major Rice who Commands in Boston, will shew Your Excellency how shamefully some of Our people behave respecting prisoners of War; I have sent Lieut. Edwards, a Sensible Officer of the best Character, from Col: Jacksons Regiment, to Rutland, with Orders to take the Direction of The prisoners there, and to Examine Stricktly into the late proceedings respecting them; His Report, shall be Transmitted to Your Excellency.
        So very Negligent, to say no Worse, have been the persons intrusted with The State prisoners of War at Boston; that three days ago Sixty of them Seized a pilot Boat from Virginia freighted with a Cargo Valued at 30,000£, & made their Escape to the Enemy—Surely Sir Congress will think it High Time to put all prisoners of War under the proper Continental Commissaries, who are responsible to Your Excellency.
        The Fleet which I inform’d Your Excellency to have saild from Newport the 25th June, return’d thither the Night before last, I’m endeavouring by every possible Method to learn if they have brought The Troops back, and discover the whole of their Intention; I defer sending this Letter until Evening being in Hopes of Obtaining the desired information.
        I am happy in Congratulating Your Excellency upon the Glorious Success of General Wayne and His intrepid Companions, The American Arms have now reached the Summit of Military Fame, and George the 3d may seek another Continent in the Terra Australis, for he has lost This.
        Since writing the above I have Obtain’d the inclosed Declaration from Mr payne Hammond, a Farmer, taken at day light this morning Off the South End of Conanicut Island; The Man is known, & Credited by good Whiggs here. I am Sir Your Excellencys most Obedt Servant,
        
          Horatio Gates
        
      